DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 6/19/2019 and 6/29/2021 were filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both the oscillation axis 33 and the spindle axis 32 in figure 3. Specifically, it seems the spindle axis in figure 3 is incorrectly labeled as “33” when it should be labeled as “32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
4. Claims 1-3, 6-12 and 16-19 are objected to because of the following informalities:  
Claim 1, “swivelled” should read “[[swivelled]] swiveled”
Claims 2, 6, 7, 8, 11, 12 and 16-19, “swivelling” should read “[[swivelling]] swiveling”
Claims 3 and 9, “comprise” should read “comprises”
Claim 7, “characterized in that the amplitude of the spindle movement” should read “characterized in that [[the]] an amplitude of [[the]] spindle movement” to clear the antecedent basis issues
Claim 8, “characterized in that for cooperation of said movements with the oscillation a control” should read “characterized in that, for cooperation of said movements with the oscillation, a control”
Claim 10, “moving the beam translationally which is transverse” should read “moving the beam translationally in a direction transverse”
Claim 10, “moving the spindles on the beam so as to have reciprocating oscillation, and each about a respective oscillation axis which is” should read “moving the spindles on the beam so as to have reciprocating oscillation, and each spindle oscillates about a respective oscillation axis which is”
Appropriate correction is required.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:
Claim 1, “first means for relative movement”. Additionally, proper corresponding structure is provided as a conveyor. 
Claim 1, “said beam being movable transversely on said support structures by means of second movement means”. Additionally, proper corresponding structure is provided as a suitable drive formed by two motor units. 
Claim 1, “a third motorized means for causing oscillation”. Additionally, proper corresponding structure is provided as a drive, rods, and appropriate linking structure. 
Claim 8, “said control unit being able to interpolate at least the reciprocating movement”. Additionally, proper corresponding structure is provided as a microprocessor. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language recites “said beam being movable transversely on said support structures”. It is not precisely clear what is required by the claim with respect to the term “transversely”. Specifically, it is not precisely clear as to what “transversely” is with respect to.
Regarding claim 3, the claim language recites “the third motorized means comprise at least one movement rod which is connected on one side to one end of one of the spindles to be oscillated and on the other side to a motorized”. The claim language does not distinctly point out the spatial relationship of the bar, the spindles and the rod/crank mechanism as depicted in figure 2. Specifically, this claim language does not properly address the relationship between the rod and the inner three spindles of each group. The inner three spindles of each group are attached to the same end of the rod that is connected to the motorized connecting rod/crank mechanism. It is not precisely clear what the 
Regarding claim 8, the claim language recites “said control unit being able to interpolate at least the reciprocating movement in the transverse direction”. However, the phrases “reciprocating movement” and “transverse direction” lack proper antecedent basis. Specifically, “reciprocating movement” and “transverse direction” have not yet been introduced. Therefore, it is not clear what is required by these limitations. 
Regarding claim 10, the claim language recites “moving the slabs to be machined relative translationally underneath the plurality of spindles”. It is not precisely clear what is intended to be recited. There seems to be a word missing in the sentence. Overall, it is not precisely clear what is required by “relative translationally”.  
Regarding claim 11, the claim language recites “characterized in that the swiveling movement”. However, the term “swiveling movement” lacks proper antecedent basis. Specifically, “swiveling movement” has not yet been introduced. Therefore, it is not precisely clear what “swiveling movement” is being referenced. 
Regarding claim 12, the claim language recites “characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling”. However, the terms “amplitude”, “spindle movement”, “longitudinal 
Regarding claim 15, the claim language recites “characterized in that the spindles are divided into two groups”. However, claim 4 (from which claim 15 depends) previously introduces two groups. It is not precisely clear if the groups mentioned in claim 15 are the same or different from the groups introduced in claim 4. 
Claims 2, 4-7, 9, 13-14 and 16-19 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US PGPUB 20130137346).
Regarding claim 1, Toncelli teaches a machine (fig. 1) for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass (abstract), comprising: 
a support bench for the slabs to be machined (fig. 1, bench 12); 
at least one machining station placed above the support bench (fig. 1, structures indicated by element numbers 30A-30C are being interpreted as a machining station) and comprising at least one pair of bridge-like support structures situated in mutually opposite positions and transversely arranged straddling the support bench (figs. 1 and 2, bridge structures 20 and 22), 
first means (fig. 1, belt 14) for relative movement in a longitudinal direction of the machining station and one of the slabs on the support bench [0042], and at least one beam whose two ends are supported by said support structures (figs. 1 and 2, beam 24);
a plurality of spindles (fig. 1, machining units 30A-30C, paragraph 0045) having a vertical sliding movement [0011] with a motorized vertical axis (paragraph 0046-0047) and distributed along the beam (figs. 1 and 2); 
said beam being movable transversely on said support structures [0041] by means of second movement means (paragraph 0041, drive system).
Toncelli’s embodiment of figs. 1-7 may not explicitly teach at the bottom end of each spindle there being present at least one tool holder rotating with the motorized vertical axis of said spindle and carrying at least one abrasive tool for forming one or more of grinding and polishing heads; 
characterized in that at least one of the spindles is supported on the beam so as to be swivelled about an oscillation axis which is parallel to, but separate from the motorized vertical axis of the at least one spindle, and further comprising a third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench.  
However, Toncelli’s embodiment of fig. 9 teaches at the bottom end of each spindle there being present at least one tool holder (fig. 9, holders 71 for flat abrasive tools 72, paragraph 0069) rotating with the motorized vertical axis of said spindle (the abrasive tools rotate with the axis Z2) and carrying at least one abrasive tool (abrasive tool 72) for forming one or more of grinding and polishing heads (flat disc head 70 (also known as a planetary or orbital head), paragraph 0069); 
characterized in that at least one of the spindles is supported on the beam so as to be swivelled about an oscillation axis (fig. 6, axis Z1 is being interpreted as the oscillation axis) which is parallel to, but separate from the motorized vertical axis of the at least one spindle (fig. 6, axis Z1 is parallel to, but separate from the axis Z2), and further comprising a third motorized means (Toncelli teaches each mandrel has a motor 32 which causes rotation of the mandrel carry structure about the vertical axis Z1, paragraph 0045) for causing oscillation of said at least one spindle about the respective oscillation axis (motor 32 causes rotation about oscillation axis Z2) in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench [0059].

Regarding claim 2, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that the oscillation axis and the motorized vertical axis are contained in a plane which, in an intermediate position of the swivelling movement about the axis of oscillation, is transverse to an extension of the beam (Toncelli, fig. 6; Toncelli, as modified, teaches the axis Z2 and the axis Z1 are contained in a plane which, in an intermediate position of the swiveling movement about the axis of oscillation, is transverse to an extension of the beam).    
Regarding claim 5, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that the spindles are divided into two groups along the beam (fig. 2, the first group is being interpreted as machining units 30A and 30C and the second group is being interpreted as machining unit 30B), the spindles of one of the groups being connected to the third motorized means (the spindles are all attached to a motor 32, which was previously interpreted as the third motorized means) so as to oscillate in counter-phase with respect to the spindles of the other of the groups (Toncelli, as modified, teaches the machining units 30A-30C rotate in direction of rotation .  
Regarding claim 9, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that said first relative movement means comprise a conveyor belt (belt 14, paragraph 0042).
Regarding claim 13, Toncelli, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, Toncelli, as modified, teaches characterized in that the spindles are divided into two groups along the beam (fig. 2, the first group is being interpreted as machining units 30A and 30C and the second group is being interpreted as machining unit 30B), the spindles of each group being connected to the third motorized means (the spindles are all attached to a motor 32, which was previously interpreted as the third motorized means)  so as to oscillate in counter-phase with respect to the spindles of the other group (Toncelli, as modified, teaches the machining units 30A-30C rotate in direction of rotation denoted by V1, V2 and V3, which preferably alternate with each other [0045] (fig. 2). As interpreted above, Toncelli, as modified, teaches the claim language)).  
Regarding claim 10, Toncelli teaches a method  for one or more of grinding and  polishing slabs [0001] by means of a plurality of spindles (machining units or mandrel carrying structures 30A-30C) having a vertical sliding movement [0011] and distributed along a beam (fig. 1, beam 24), each of the spindles having a motorized vertical axis (paragraph 0046-0047) and tools rotating with the motorized vertical axis (fig. 7, abrasive tool 52), comprising the steps of controlling in cooperation [0059-0064]: 
- moving the slabs to be machined relative translationally underneath the plurality of spindles in a direction parallel to the beam (fig. 1 and 2, paragraph 0042); 
- moving  the beam translationally which is transverse to an extension of the beam [0041]. 
Toncelli’s embodiment of figs. 1-7 may not explicitly teach moving  the spindles on the beam so as to have reciprocating oscillation, and each about a respective oscillation axis which is parallel to, but separate from the motorized vertical axis of each of the spindles.  
However, Toncelli’s embodiment of fig. 9 teaches moving  the spindles on the beam so as to have reciprocating oscillation, and each about a respective oscillation axis (fig. 6, axis Z1 is being interpreted as the oscillation axis) which is parallel to, but separate from the motorized vertical axis of each of the spindles (fig. 6, axis Z1 is parallel to, but separate from the axis Z2).  
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toncelli to incorporate the teachings of Toncelli’s embodiment of fig. 9 to provide a method of operating a machine having an oscillation axis and a spindle axis. Doing so would allow Toncelli’s embodiment of fig. 9 to function as intended. Additionally, Toncelli teaches the embodiment of fig. 9 is better equipped to process hard materials such as granite or quartz [0069]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US PGPUB 20130137346) as applied to claim 1 above, and further in view of Toncelli (WO 2015087294), hereinafter Toncelli ‘7294.
Regarding claim 8, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Toncelli, as modified, further teaches characterized in that for cooperation of said movements with the oscillation a control unit is provided (control unit of the machine, for example comprising a microprocessor [0058]). Toncelli also teaches the composition of the movements and the individual speeds of rotation and translation may be easily managed by the control unit of the machine so as to maximize the machining uniformity without adversely affecting the speed of execution [0065]. 
Toncelli does not explicitly teach said control unit being able to interpolate at least the reciprocating movement in the transverse direction of the beam and the swivelling movement so as to achieve predetermined closed trajectories for the one or more grinding and  polishing heads.  
However, Toncelli ‘7294 teaches a machine for smoothing and/or polishing slabs of stone material wherein the interpolated composition of the linear movements, which is controlled by the computer in accordance with a programmable logic, allows the generation of closed curvilinear trajectories with a controlled and programmable speed, avoiding stopping of the heads on the material and thus preventing the formations of grooves and corresponding shadow zones (page 4, lines 20-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toncelli to incorporate the teachings of Toncelli ‘7294 to provide a microprocessor being able to interpolate at least the reciprocating movement in the transverse direction of the beam and the swiveling movement so as to achieve predetermined closed trajectories for the one or more grinding . 
Claims 1, 3, 6, 7, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knost (US Patent 2985989).
Regarding claim 1, Knost teaches a machine (fig. 1) for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass (col. 1, lines 10-13), comprising: 
a support bench for the slabs to be machined (See Knost’s annotated fig. 1 below); 

    PNG
    media_image1.png
    616
    807
    media_image1.png
    Greyscale

at least one machining station placed above the support bench (fig. 2, grinding heads 26-29 are being interpreted as a machining station) and comprising at least one pair of bridge-like support structures (fig. 2, supporting sleeves 40 and 41) situated in mutually opposite positions (fig. 2) and transversely arranged straddling the support bench (fig. 2), 
first means (fig. 1, rollers 3, chain drives 24, motor 11 and connecting structural elements are being interpreted as the first means for relative movement) for relative movement in a longitudinal direction of the machining station  and one of the slabs on the support bench (See Knost’s annotated fig. 1 below), and at least one beam whose two ends are supported by said support structures (fig. 2 and 3, cross frame 39);

    PNG
    media_image2.png
    644
    806
    media_image2.png
    Greyscale

a plurality of spindles (Grinding heads 26-29 provide a plurality of spindles) having a vertical sliding movement (Supporting sleeves 40 and 41 operatively telescope into coacting orientation and guide sleeves 42 and 43 (col. 4, lines 30-32);  The telescoping provides a vertical sliding movement)  with a motorized vertical axis (fig. 4; col. 5, lines 14-16) and distributed along the beam (fig. 2); 
said beam being movable transversely on said support structures (Knost teaches a reversible motor 103 and connecting structure to carry out the telescoping function of the support sleeves. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Knost teaches the claim limitation.) by means of second movement means (Knost  and at the bottom end of each spindle there being present at least one tool holder (fig. 4, annular plate 79) rotating with the motorized vertical axis of said spindle (fig. 4) and carrying at least one abrasive tool for forming one or more of grinding and polishing heads (figs. 4 and 5, grinding wheel segments 82 that carry pairs of arcuately formed segmental diamond strips 83 and 84); 
characterized in that at least one of the spindles is supported on the beam so as to be swivelled about an oscillation axis (Knost teaches the grinding wheels are arcuately oscillated (fig. 7; col. 6, lines 59-62). Knost does not explicitly teach or depict the oscillation axis. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheels oscillate about the axis annotated in Knost’s fig. 7 below. Doing so allows Knost’s invention to function as intended and allows the grinding heads to arcuately oscillate) which is parallel to, but separate from the motorized vertical axis of the at least one spindle (In Knost’s annotated fig. 7 below, the oscillation axis is into the page. This axis is parallel, but separate from the motorized vertical axis of the at least one spindle), and further comprising a third motorized means (fig. 3, motor 49, crank 57 and additional connecting structure is being interpreted as the third motorized means) for causing oscillation of said at least one spindle about the respective oscillation axis (fig. 3, motor 49, crank 57 and additional connecting structure causes oscillation of said at least one spindle about the respective oscillation axis (col. 4, lines 48-58)) in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench (Knost’s machine comprises third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and second movement means for one or more of grinding and polishing surfaces of the slabs on the support bench).  

    PNG
    media_image3.png
    513
    530
    media_image3.png
    Greyscale

Regarding claim 3, Knost teaches the claimed invention as rejected above in claim 1. Additionally, Knost teaches characterized in that the third motorized means comprise at least one movement rod (figure 60, crank 57) which is connected on one side to one end of one of the spindles to be oscillated and on the other side to a motorized connecting rod/crank mechanism (fig. 3 and 7, the crank 57 is connected on one side to one end of the spindles to be oscillated and on the other side to a motorized connecting rod/crank mechanism).
Regarding claims 6 and 16, Knost teaches the claimed invention as rejected above in claim 1. Knost does not explicitly teach characterized in that the swivelling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swivelling movement is equal to about a maximum of 30 degrees.  


    PNG
    media_image4.png
    787
    708
    media_image4.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the swivelling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swivelling movement is equal to about a maximum of 30 degrees. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the oscillatory angle is between 10 and 45 degrees, wherein the oscillatory angle is equal to about a maximum of 30 degrees. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claims 7 and 17, Knost teaches the claimed invention as rejected above in claim 1. Knost does not explicitly teach characterized in that the amplitude of the spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swivelling about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swivelling about the oscillation axis is between 3 and 7 cm.  
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 
Knost also teaches the oscillating movement causes an amplitude of spindle movement in the longitudinal direction (See Knost’s annotated fig. 7 below. Knost shows the oscillation path of the grinding unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillation movement about the oscillation axis causes an amplitude of spindle movement in the longitudinal direction). 

    PNG
    media_image5.png
    787
    739
    media_image5.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the amplitude of the spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swivelling about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swivelling about the oscillation axis is between 3 and 7 cm. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the amplitude of the spindle movement is between 2 and 10 cm, wherein the amplitude of the spindle movement is between 3 and 7 cm. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claim 10, Knost teaches a method  for one or more of grinding and  polishing slabs (col. 1, lines 10-13) by means of a plurality of spindles (Grinding heads 26-29 provide a plurality of spindles) having a vertical sliding movement (Supporting sleeves 40 and 41 operatively telescope into coacting orientation and guide sleeves 42 and 43 (col. 4, lines 30-32);   and distributed along a beam (fig. 2 and 3, cross frame 39 is being interpreted as the beam), each of the spindles having a motorized vertical axis (fig. 4; col. 5, lines 14-16) and tools rotating with the motorized vertical axis (figs. 4 and 5, grinding wheel segments 82 that carry pairs of arcuately formed segmental diamond strips 83 and 84), comprising the steps of controlling in cooperation: 
- moving the  slabs to be machined relative translationally underneath the plurality of spindles (fig. 1, rollers 3, chain drives 24, motor 11 and connecting structural elements move the slabs 10 relative translationally underneath the plurality of spindles) in a direction parallel to the beam (fig. 3, The rollers 3, chain drives 24, motor 11 and connecting structural elements move the slabs 10 in a direction parallel to the end face of the beam. In light of the 35 USC 112(b) rejection, Knost teaches the claim language. ); 
- moving  the beam translationally which is transverse to an extension of the beam (Knost teaches a reversible motor 103 and connecting structure to carry out the telescoping function of the support sleeves. Therefore, Knost teaches moving the beam translationally which is transverse to an extension of the beam); 
- moving  the spindles on the beam so as to have reciprocating oscillation, and each about a respective oscillation axis (Knost teaches the grinding wheels are arcuately oscillated (fig. 7; col. 6, lines 59-62). Knost does not explicitly teach or depict the oscillation axis. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheels oscillate about the axis annotated in Knost’s fig. 7 below. Doing so allows Knost’s invention to function as intended and allows the grinding heads to arcuately oscillate) which is parallel to, but separate from the motorized vertical axis of each of the spindles (In Knost’s annotated fig. 7 below, the oscillation axis is into the page. This axis is parallel, but separate from the motorized vertical axis of each of the spindles).  

    PNG
    media_image3.png
    513
    530
    media_image3.png
    Greyscale

Regarding claims 11 and 18, Knost teaches the claimed method as rejected above in claim 10. Knost does not explicitly teach characterized in that the swivelling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swivelling movement is equal to about a maximum of 30 degrees.  
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 

    PNG
    media_image4.png
    787
    708
    media_image4.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the swivelling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swivelling movement is equal to about a maximum of 30 degrees. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the oscillatory angle is between 10 and 45 degrees, wherein the oscillatory angle is equal to about a maximum of 30 degrees. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claims 12 and 19, Knost teaches the claimed method as rejected above in claim 10. Knost does not explicitly teach characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swivelling about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swivelling about the oscillation axis is between 3 and 7 cm.
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 
Knost also teaches the oscillating movement causes an amplitude of spindle movement in the longitudinal direction (See Knost’s annotated fig. 7 below. Knost shows the oscillation path of the grinding unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillation movement about the oscillation axis causes an amplitude of spindle movement in the longitudinal direction). 

    PNG
    media_image5.png
    787
    739
    media_image5.png
    Greyscale


Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the amplitude of the spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swivelling about the oscillation axis is between 2 and 10 cm, characterized in that the . 
Allowable Subject Matter
8. Claims 4 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, Knost (US Patent 2985989) is the closest prior art reference but fails to teach or make obvious in combination with the additional cited prior art the operational relationship of the spindles of each group oscillating in counter-phase with respect to the spindles of the other group as particularly claimed in combination with all other elements from claims 1 and 3. 
Regarding claim 4,  Knost (US Patent 2985989) is the closest prior art reference but fails to teach or make obvious in combination with the additional cited prior art the structural and operational relationship of a movement rod for each of the 
Claim 15 is indicated as allowable subject matter for depending from claim 4. 
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9238291 in view of Knost (US Patent 2985989).
Instant Application 16/471,163
US Patent No. 9238291
A machine for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass, comprising: 
1. Machine (10, 100) for smoothing or polishing slabs of stone material, such as natural and agglomerated stone, ceramic and glass, comprising
a support bench for the slabs to be machined; 
a bench (12, 112) for supporting the slabs to be machined,
at least one machining station placed above the support bench and comprising at least one pair of bridge-like support structures situated in mutually opposite 

a longitudinal direction of the machining station and one of the slabs on the support bench, and at least one beam whose two ends are supported by said support structures;
means for relative movement in longitudinal direction between station and slab on the bench, at least one beam (24) the two ends (24a, 24b) of which are supported by said bridge support structures,
a plurality of spindles having a vertical sliding movement with a motorized vertical axis and distributed along the beam; 
at least one rotating mandrel (40) with a sliding vertical axis mounted on said at least one beam (24), at the bottom end of the mandrel there being provided at least one tool carrying support rotating about the axis of rotation (Z2) of said mandrel and carrying at least one abrasive tool (52, 62, 72, 82),
said beam being movable transversely on said support structures by means of second movement means and at the bottom end of each spindle there being present at least one tool holder rotating with the motorized vertical axis of said spindle and one or more of grinding and polishing heads; 


of the spindles is supported on the beam so as to be swivelled about an oscillation axis which is parallel to, but separate from the motorized vertical axis of the at least one spindle, and further comprising a third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench.  
 in that said at least one vertically sliding mandrel (40) is mounted on said mandrel carrying structure (30, 130) in an eccentric position with respect to the axis of rotation (Z1) of said mandrel carrying structure, so that said tool carrying support performs at least a movement composed of the rotation about the axis of rotation of the mandrel, a revolving movement about the axis of rotation of the mandrel carrying structure and a translation movement due to the movement of the beam.

 
Claim 1 of US Patent No. 9238291 does not explicitly teach a third motorized means for causing the oscillation or a plurality of spindles. However, Knost teaches a slab surfacing machine having a plurality of spindles (fig. 2) and third motorized means for causing the oscillation (fig. 3, motor 49). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of US . 
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toncelli (US PGPUB 20170216988) teaches a method for smoothing and/or polishing slabs of stone which is similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723